Atkinson, J.
1. It is improper for counsel for the State, on the trial of a defendant charged with crime, to state to the jury his belief that the defendant is guilty. Jones v. State, 123 Ga. 129 (51 S. E. 312) ; Broznack, v. State, 109 Ga. 514 (35 S. E. 123). But where the trial judge promptly expresses disapproval of the remarks, and instructs the jury not to consider them in rendering their verdict, the refusal to declare a mistrial on account of such remarks will not require the grant of a new trial.
2. It was not error to instruct the jury: “I charge you that proof of good character may in itself generate in the mind of the jury a reasonable doubt of the guilt of the accused. While that is true, if the proof is plain and convincing to the minds of the jury, satisfying their-minds beyond a reasonable doubt of the guilt of the accused, then they are authorized to convict, even though there may be proof of good character.”
3. The excerpt from the charge as to conspiracy, to which exception was taken, stated a correct principle of law.
(a) It is not a good assignment of error upon an instruction stating a correct principle of law applicable to the case, that the judge did not in the same connection instruct as to some other correct and applicable principle of law.
4. The rulings of the court upon the admissibility of evidence show no error.
5. The credibility of the witnesses was exclusively for the jury. The evidence submitted by the State, though entirely circumstantial, which the jury had a right to believe, was sufficient to support the verdict.
6. None of the grounds of the motion for new trial show cause for reversal.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent on account of sickness.